Citation Nr: 0209584	
Decision Date: 08/09/02    Archive Date: 08/21/02

DOCKET NO.  97-29 523A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to disability compensation under 38 U.S.C.A. 
§ 1151 for abdominal aortic aneurysm with bilateral iliac 
artery aneurysm and left popliteal aneurysm, with aortoiliac 
bypass, left frontal intraparenchymal hematoma with multiple 
intracranial hemorrhages, and status post left frontoparietal 
craniotomy, claimed as resulting from medical examination and 
treatment by the Department of Veterans Affairs.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Esq.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
October 1945.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 1997 rating decision of the Phoenix, 
Arizona, Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In that decision, the RO denied 
the veteran's claim for disability compensation under 
38 U.S.C.A. § 1151 for aneurysms of the abdominal aorta, 
bilateral iliac arteries, and left popliteal artery, with 
bypass surgery to address the aneurysms, and for a hematoma 
and multiple hemorrhages of the brain, with surgery to 
address those disorders.

In a February 2000 decision, the Board denied entitlement to 
compensation under 38 U.S.C.A. § 1151 for those disorders.  
The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  On 
November 7, 2000, the Court granted a joint motion for 
remand, and vacated the Board's decision.

In May 2001, the Board remanded the case to the RO to develop 
evidence, and to consider evidence received and changes in 
the law.  The RO substantially completed the actions 
requested in the Board's remand, continued the denial of the 
veteran's claim, and returned the case to the Board for 
appellate review.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  An abdominal aortic aneurysm was detected on VA spine 
examination in May 1996.

3.  An angiogram performed at a VA facility in early June 
1996 showed the abdominal aortic aneurysm, bilateral iliac 
artery aneurysms, and a left popliteal artery aneurysm.

4.  The veteran underwent aortoiliac bypass surgery in a VA 
facility on June 13, 1996.  Follow-up treatment and discharge 
medications included aspirin.

5.  The veteran was hospitalized in a VA facility on July 24, 
1996, and received treatment for a cerebral hemorrhage.

6.  The veteran hospitalized in a VA facility on August 25, 
1996, and underwent left frontal craniotomy to address a 
hematoma.

7.  The veteran has additional disability status post 
abdominal and lower extremity aneurysms, intracranial 
hemorrhages and hematoma, and VA surgical and medical 
treatment of those disorders.

8.  The veteran's abdominal aorta aneurysm, bilateral iliac 
artery aneurysms, and left popliteal artery aneurysm did not 
result from VA examination or treatment.

9.  Medical opinions of approximately equal evidentiary 
weight, from two competent physicians, are in disagreement as 
to whether anticoagulation due to aspirin prescribed at the 
VA facility beginning in June 1996 contributed to causing 
multiple intracranial hemorrhages, and a left frontal 
intraparenchymal hematoma that necessitated left 
frontoparietal craniotomy.


	(CONTINUED ON NEXT PAGE)

CONCLUSIONS OF LAW

1.  The criteria for entitlement to disability compensation 
under 38 U.S.C.A. § 1151 for abdominal aortic aneurysm, 
bilateral iliac artery aneurysms, and left popliteal artery 
aneurysm, with aortoiliac bypass, are not met.  38 U.S.C.A. 
§ 1151 (West 1991); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 1991 & Supp. 2001); 38 C.F.R. § 3.358 
(1995); 66 Fed. Reg. 45620 et seq. (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).

2.  Multiple intracranial hemorrhages, and a left frontal 
intraparenchymal hematoma, status post left frontoparietal 
craniotomy, were a result of VA medical treatment.  The 
veteran is entitled to disability compensation under 
38 U.S.C.A. § 1151 for those disorders.  38 U.S.C.A. § 1151 
(West 1991); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 1991 & Supp. 2001); 38 C.F.R. § 3.358 (1995); 66 
Fed. Reg. 45620 et seq. (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

When the Board denied the veteran's claim in the February 
2000 decision (since vacated), the Board found that the claim 
was not well grounded.  The joint motion for remand that the 
Court granted in November 2000 directed the Board to consider 
and explain whether the Board had properly found the claim to 
be not well grounded.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West Supp. 2001).  
Regulations implementing the VCAA were published in August 
2001.  66 Fed. Reg. 45620 et seq. (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
A major provision of the VCAA, significant in addressing the 
veteran's case, is the elimination of the requirement that a 
claimant for VA benefits submit a well-grounded claim.  In 
the May 2001 remand, the Board instructed the RO to consider 
and fulfill the requirements of the VCAA.  In an April 2002 
supplemental statement of the case (SSOC), the RO listed the 
provisions of the VCAA and its implementing regulations.

In addition to eliminating the requirement of a well-grounded 
claim, the VCAA and its implementing regulations provide that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim; although VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West Supp. 2001); 
66 Fed. Reg. 45620, 45630-31 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.159(c)-(d)).  VA's duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. 
§§ 5103A(d) (West Supp. 2001); 66 Fed. Reg. 45620, 45630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.159(c)(4)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The record reflects that the veteran has received the degree 
of notice which is contemplated by law.  Specifically, VA 
provided the veteran and his representative with the appealed 
July 1997 rating decision, an October 1997 statement of the 
case (SOC), the Board's later-vacated February 2000 decision, 
the joint motion for remand, the Court's order granting that 
motion, the Board's May 2001 remand, and an April 2002 
supplemental statement of the case (SSOC).  These documents 
together relate the law and regulations, including the VCAA 
and its implementing regulations, that govern the veteran's 
claim for compensation under 38 U.S.C.A. § 1151.  The 
documents list the evidence considered, and the reasons for 
the determinations made regarding the claim.

The record also discloses that VA has also met its duty to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  The claims file contains his service 
medical records and relevant VA and private medical records.  
In a May 2001 remand, the Board instructed the RO to obtain 
records of the veteran's medical treatment since 1996.  The 
Board instructed the RO to provide VA neurological and 
vascular examinations and obtain opinions regarding the 
likely relationship between the veteran's current conditions 
and VA medical treatment that he has received.  The Board 
also instructed the RO to readjudicate the claim, and provide 
an SSOC if the claim remained denied.  The RO obtained recent 
private medical records.  The RO obtained an opinion from a 
VA physician who had reviewed the veteran's claims file.  
That physician wrote that the veteran was severely disabled, 
and that having the veteran come to a VA facility for 
examination would cause the veteran undue hardship and 
expense, and would not be likely to change the physician's 
opinion regarding the veteran's claim.  The RO provided an 
SSOC reflecting consideration of the newly received evidence 
together with the previously considered evidence.

Although the RO obtained a medical opinion without scheduling 
examinations of the veteran, the Board finds that the 
evidence in the claims file, including private and VA medical 
opinions, is sufficient to reach a decision on the veteran's 
claim.  Therefore, the Board is satisfied that VA has 
fulfilled its duties both to notify and to assist the veteran 
in this case.  Accordingly, the issue of entitlement to 
compensation under 38 U.S.C.A. § 1151 is ready for appellate 
review.


II.  Entitlement to Disability Compensation under 38 U.S.C.A. 
§ 1151

The veteran is seeking disability compensation under 
38 U.S.C.A. § 1151 for abdominal aortic aneurysm with 
bilateral iliac artery aneurysm and left popliteal aneurysm, 
with aortoiliac bypass, left frontal intraparenchymal 
hematoma with multiple intracranial hemorrhages, and status 
post left frontoparietal craniotomy.  The veteran claims that 
each of these disorders resulted from VA medical examination 
or treatment.

Federal statute, at 38 U.S.C.A. § 1151, and regulations, at 
38 C.F.R. § 3.358, govern the circumstances under which VA 
must pay disability compensation to a veteran for disability 
or aggravation of disability suffered as a result of VA 
medical examination or treatment.  The law controlling 
compensation under those circumstances has undergone changes 
in recent years.  It is necessary to determine which version 
of the law applies in the veteran's case.

Prior to the recent changes in the law, 38 U.S.C.A. § 1151 
provided that VA would pay disability compensation for 
additional disability resulting from injury or aggravation of 
injury as a result of VA medical treatment or examination, 
provided that the injury or aggravation of injury was not the 
result of the veteran's own willful misconduct.  See 
38 U.S.C.A. § 1151 (West 1991).  The regulations at 38 C.F.R. 
§ 3.358 included a provision that compensation was not 
payable for the contemplated or foreseeable results of 
approved medical care, unless it was shown that the 
additional disability resulted from carelessness, negligence, 
or other fault or accident on the part of VA.  See 38 C.F.R. 
§ 3.358(c)(3) (1991).

In Gardner v. Derwinski, 1 Vet. App. 584 (1991), the Court of 
Appeals for Veterans Claims (Court) invalidated 38 C.F.R. 
§ 3.358(c)(3), the regulation that provided that fault or 
accident on the part of VA was necessary for a veteran to be 
awarded compensation under 38 U.S.C.A. § 1151.  The Court 
held that 38 C.F.R. § 3.358(c)(3) was inconsistent with the 
plain meaning of 38 U.S.C.A. § 1151, and that the regulation 
exceeded VA's authority.  The Court's decision in Gardner was 

affirmed by the United States Court of Appeals for the 
Federal Circuit (Court of Appeals) in Gardner v. Brown, 5 
F.3d 1456 (Fed. Cir. 1993).  The Court of Appeals decision 
was then appealed to the United States Supreme Court (Supreme 
Court).  The Supreme Court affirmed the decisions of the 
Court and the Court of Appeals.  See Brown v. Gardner, 115 S. 
Ct. 552 (1994).

In order to conform the regulations to the Supreme Court's 
decision, on March 16, 1995, VA published amended regulations 
deleting the fault or accident requirement from 38 C.F.R. 
§ 3.358.  Later, effective October 1, 1997, 38 U.S.C.A. 
§ 1151 was amended to reincorporate a fault requirement.  See 
Pub. L. 104-21, Title IV, § 422(a), Sept. 26, 1996, 110 Stat. 
2926 (codified at 38 U.S.C.A § 1151(a)(1) (West 1991 & Supp. 
1997)).  In pertinent part, the amendments established a 
fault requirement similar to that in the provision that had 
been stricken from 38 C.F.R. § 3.358.

In this case, the veteran's claim for disability compensation 
pursuant to 38 U.S.C.A. § 1151 was filed in February 1997, 
before the effective date of the amended 38 U.S.C.A. § 1151 
that reincorporates a fault requirement.  Congress 
specifically provided that the amendments to 38 U.S.C.A. 
§ 1151 would be applicable to all claims filed on or after 
October 1, 1997.  See Pub. L. 104-21, Title IV, § 422(a), 
Sept. 26, 1996, 110 Stat. 2926 (codified at 38 U.S.C.A 
§ 1151(a)(1) (West 1991 & Supp. 1997)).  Therefore, the 
revised statute is not applicable to the veteran's claim.  
See also VAOPGCPREC 40-97 (December 31, 1997); Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  Accordingly, the 
Board will consider the veteran's claim under the versions of 
the statute and regulations that were in effect after the 
fault or accident requirement under 38 C.F.R. § 3.358(c) was 
deleted, and before 38 U.S.C.A. § 1151 was amended to 
reincorporate a fault requirement.  Specifically, the 
versions of those statutes and regulations that apply to the 
veteran's claim are 38 U.S.C.A. § 1151 (West 1991) and 
38 C.F.R. § 3.358 (1995).  Under those versions, a veteran is 
entitled to compensation for additional disability if the 
additional disability resulted from VA medical treatment or 
examination, as long as the additional disability is not the 
result of willful misconduct by the veteran.  There need not 
have been fault, negligence, or accident by personnel at the 
VA facility for compensation to be warranted.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 1991 & Supp. 2001).

The veteran's contentions were initially presented in a March 
1997 statement prepared by the veteran's wife, and marked and 
notarized as acknowledged by the veteran.  The veteran was 
unable to sign due to paralysis.  The veteran essentially 
contends that he is entitled to compensation for aneurysms in 
abdomen and legs, for bleeding in the brain, and for the 
residuals of artery and brain surgeries, because those 
conditions were caused by VA examination and treatment.  The 
March 1997 statement indicates that an aneurysm of the aorta 
was diagnosed in a May 1996 VA examination of the veteran, 
and that he was strongly urged to have surgery to correct the 
aneurysm.  The statement indicates that the veteran underwent 
surgery in June 1996 at the VA Medical Center (VAMC) in 
Tucson, Arizona.  The statement asserts that he later 
underwent brain surgery, and that evidence of past bleeding 
of the brain was discovered during the brain surgery.  The 
statement asserts that the evidence of past bleeding of the 
brain links the bleeding in the brain to the June 1996 
surgery at the VAMC.  The statement notes that the veteran 
subsequently suffered a stroke, and continued in VA treatment 
after the stroke.

In October 1945, the veteran submitted a claim for 
compensation for a back disorder, described as compression of 
the spinal column, claimed as incurred as a result of back 
injury during his 1942 to 1945 service.  In a December 1945 
rating decision, the Kansas City, Missouri, RO denied service 
connection for a back disorder, finding that no residuals of 
injury had been found on the most recent examination.

The claims file contains records of private medical treatment 
of the veteran in 1980 to 1982 for pain in the neck and arms.  
X-rays revealed degenerative disc disease.  A March 1982 
treatment record reflects the veteran's report of an injury 
that had occurred nine years earlier, when a 150-pound set of 
shelves had fallen onto the top of his head.  The veteran 
reported that pain following that injury had eventually 
resolved, but that, since 1980, he had again been 
experiencing severe pain in his neck and right upper 
extremity.  The veteran had cervical spine surgery, with 
anterior cervical diskectomy and fusion of the C4-C6 
vertebrae, in March 1982.  In October 1983, the United States 
Social Security Administration (SSA) found that the veteran 
was disabled for SSA purposes, due to a cervical spine 
disability, status post surgery, and vertebral artery 
insufficiency, with manifestations including dizziness and 
marked restriction of cervical spine motion.

In March 1996, the veteran submitted a new claim for service 
connection for a back disorder.  On May 13, 1996, the veteran 
had a VA examination at the Tucson VAMC.  A physician who 
performed a spine examination noted that the veteran might 
have had some seizure activity, because the veteran was 
taking Dilantin and Phenobarbital.  The physician noted that 
the veteran was a little vague about that history.  The 
physician also noted that the veteran was a borderline 
diabetic.  X-rays of the veteran's spine revealed 
calcification of the abdominal aorta, with an aneurysm.  The 
radiologist recommended follow-up.  The examining physician 
indicated that the veteran would be seen in vascular surgery 
to address the aneurysm of the abdominal aorta. 

Treatment records from the Tucson VAMC reflect that an 
angiogram performed on June 5, 1996, revealed an intrarenal 
aortic aneurysm that extended down into the proximal iliac 
arteries, and a left popliteal arterial aneurysm.  The 
veteran was admitted to the Tucson VAMC on June 12, 1996, for 
surgery to address the aneurysms.  Prior to surgery, the 
veteran was described as asymptomatic.  A report of the 
veteran's medical history included a questionable history of 
a seizure disorder.  It was noted that the neurology service 
at the VAMC had seen the veteran, had treated him empirically 
with Dilantin and Phenobarbital, and had cleared him for 
surgery.  The veteran had surgery on June 13, 1996, and 
aortobiiliac bypass was performed.  He did well 
postoperatively.  He was discharged from the hospital on June 
18,1996, with discharge medications including the medications 
he had taken prior to surgery, plus Percocet and enteric-
coated aspirin.

On July 25, 1996, the veteran was admitted to the Tucson VAMC 
with a two day history of headache and altered mental status.  
It was reported that the veteran had been treated at a 
private hospital three years earlier, for hyperglycemia, and 
that he had had poorly documented seizures at that time, and 
had been placed on Phenobarbital and Dilantin.  It was 
reported that the veteran had continued on the antiseizure 
medications since then, and had not had any additional 
seizure activity.  At the VAMC, neurological testing 
including electroencephalogram (EEG) showed left 
temporofrontal slowing.  A right frontal brain hemorrhage was 
diagnosed.  The veteran was discharged to home on August 8, 
1996.

The veteran was readmitted to the VAMC on August 25, 1996.  
It was reported that the veteran had experienced about ten 
minutes of shaking of the upper and lower extremities, and 
that the veteran had then fallen and hit his head on a wall, 
damaging the wall.  The veteran was brought in for emergency 
treatment.  A CT scan of his head showed a right frontal 
hyperdensity and a mild subarachnoid hemorrhage in the 
vertex.  During his hospitalization, he was noted to be 
aphasic and hemiplegic on the right side.  The treating 
physician's initial impression was a mild traumatic 
subarachnoid hemorrhage, that might be superimposed on 
amyloid angiopathy.  A follow-up CT scan showed a large 
hemorrhage and a hematoma in the left frontal area.  The 
veteran underwent surgery, a left frontoparietal craniotomy 
and evacuation of the intracerebral hematoma.  Another 
follow-up CT scan showed a subsequent hemorrhage in the right 
parietal area.  The veteran was discharged from neurosurgery 
to the neurogeriatic unit on September 12, 1996.  At that 
time, the treating physician reported that the veteran was 
status post spontaneous bleeds in the brain.  The physician 
noted that evacuation of a bleed had been followed by another 
spontaneous bleed.  The physician reported that a pathology 
report had indicated amyloid deposits consistent with the 
bleeding problem.

VA records reflect that the veteran received inpatient 
treatment in the VA nursing home care unit from September 
1996 until December 1996.  In September 1996, the impression 
was multiple intracranial hemorrhages due to amyloid 
angiopathy.  An October 1996 neurology note reflects by 
history that the amyloid component had been proven in August 
1996 by biopsy.  An October 1996 CT scan revealed left 
frontal and right temporal hematoma.  There was residual 
vasogenic edema within the white matter of the frontal lobes 
bilaterally, as well as within the right posterotemporal 
lobe.  The impression was interval resolution of the 
intraparenchymal hematomas, residual vasogenic edema, and 
interval resolution of the intraparenchymal air within the 
left frontal lobe.  In November 1996, the veteran had seizure 
activity, and sustained a new left temporal hematoma.  His 
family was informed that he would continue to have 
hemorrhages.  November 1996 CT scans reflect amyloid 
angiopathy, and multiple intracranial hemorrhages, with 
progressive weakness, rule out increasing edema versus new 
bleed.  The clinical findings reflect extensive damage to 
both cerebral hemispheres due to prior intracerebral 
hematoma, secondary to amyloid angiopathy.  The impression 
included, inter alia, a new focal parenchymal hemorrhage in 
the periphery of the left temporal lobe, most likely 
secondary to amyloid angiopathy.  The report of a December 
1996 CT scan noted a history of four previous intracranial 
hemorrhages, presumed to be related to amyloid angiopathy.  
The examiner noted that no acute hemorrhage or infarct was 
identified, and that there was no evidence of any other acute 
intracranial abnormalities.  The examiner noted prior 
intracerebral hemorrhages, as well as multiple foci 
encephalomalacia.  The impression was that there was no CT 
scan evidence of an acute intracranial process.

The veteran was admitted to the VAMC in February 1997, 
reportedly from private care at the Villa Campana Nursing 
Home.  He was admitted following a three week history of 
increased lethargy and unresponsiveness, and a one week 
history of inability to eat.  The VAMC treatment report notes 
the veteran's history of abdominal aorta aneurysm and iliac 
artery bypass surgery, right front intracranial hemorrhage, 
and left frontal craniotomy with evacuation of intracerebral 
hematoma.  The veteran received treatment in the VAMC for 
urinary tract infection and phenytoin toxicity.

Medical records reflect that the veteran has continued to 
receive private nursing home care, at Villa Campana from 
February 1997 to May 1998, and since May 1998 at Valley 
Health Care.  In December 1998, Herbert W. Kohl, M.D., 
reported that the veteran had recently had two seizures, and 
that the seizures were new symptoms for the veteran.  Dr. 
Kohl indicated that the veteran was becoming progressively 
weaker, and that he was expected to require nursing home care 
for the foreseeable future.

In November 2000, private neuro-radiologist Craig N. Bash, 
M.D., reported that he had reviewed the veteran's claims 
file.  Dr. Bash discussed numerous specific findings and 
notations in the claims file, and explained his conclusions.  
He provided the opinion that the veteran's spontaneous 
intracranial hemorrhage of July 1996 had been "a direct 
secondary result" of the veteran's June 1996 VA treatment, 
including the abdominal aortic aneurysm surgery, a subsequent 
bland infarct, and anticoagulation.  He wrote that this 
opinion was supported by an August 1996 note in the veteran's 
treatment records that indicated that the spontaneous bleed 
was aggravated by the use of aspirin.  He opined that the 
veteran's August 1996 intracranial hemorrhage was a direct 
result of his VA treatment, as it was likely that the 
hemorrhage was due to a seizure, fall, and head trauma due to 
low levels of Dilantin, in conjunction with anticoagulation 
and amyloid angiopathy.  Dr. Bash concluded, "It is my 
impression that this patient's first two brain hemorrhages 
and surgical decompression due to VA treatment are the direct 
cause of his current severe disabilities."

In January 2002, VA physician Andrew Cortez, D.O., wrote that 
he had reviewed the veteran's claims file, including Dr. 
Bash's opinion.  Dr. Cortez indicated that he had strong 
disagreement with Dr. Bash's opinion.  He stated that there 
was no evidence that the veteran had had a bland infarct.  He 
noted that there was no evidence of central nervous system 
sequelae when the veteran was discharged from the VAMC 
following the June 1996 surgery.  He asserted that placing 
the veteran on aspirin was consistent with the standard of 
care, at the time and presently.  He opined that aspirin had 
not caused the veteran's hemorrhages.  He noted that the 
veteran had been found to have amyloid angiopathy, which is 
associated with spontaneous hemorrhages.  He stated that 
there was no evidence that the veteran's August 1996 fall had 
been due to a seizure, and noted that there was no evidence 
that clearly established that the veteran had ever had a 
seizure disorder.  Dr. Cortez concluded that the veteran had 
tolerated his June 1996 abdominal aortic aneurysm surgery 
without any apparent consequence, and that his intracranial 
hemorrhages were spontaneous and the result of amyloid 
angiopathy, which was a consequence of his age.

In his statement, Dr. Cortez asserted that Dr. Bash's 
statements were "speculation only."  Dr. Cortez wrote of 
Dr. Bash, "His expertise is in radiology yet he provides no 
convincing radiographically based evidence for his 'post-
operative bland infarct' theory."  In May 2002, Theodore C. 
Jarvi, the veteran's attorney, noted that Dr. Bash's résumé, 
which had been submitted with his opinion statement, showed 
that his training and experience was as a neuro-radiologist.  
In June 2002, Mr. Jarvi wrote that Dr. Cortez's résumé showed 
that he was an osteopathic internist who had been practicing 
medicine for about five years, and who was currently serving 
in an administrative capacity.

The résumés of both Dr. Bash and Dr. Cortez are associated 
with the veteran's claims file.  The résumés show that each 
doctor has completed medical education and training, Dr. Bash 
in neuroradiology, and Dr. Cortez in internal medicine.  The 
Board finds that both doctors are competent to review medical 
records and provide medical opinions.

As noted above, under the statute and regulations that apply 
to the veteran's claim, he is entitled to compensation for 
additional disability if the additional disability resulted 
from VA medical treatment or examination, as long as the 
additional disability is not the result of willful misconduct 
by the veteran.  There need not have been fault, negligence, 
or accident by personnel at the VA facility for compensation 
to be warranted.  See 38 U.S.C.A. § 1151 (West 1991); 
38 C.F.R. § 3.358 (1995).  

The aneurysms and brain bleeds that are the subjects of the 
veteran's claim produce additional disability that was not 
shown prior to examination and treatment of the veteran in 
1996.  There is no contention or evidence of willful 
misconduct by the veteran.  Therefore, compensation is 
warranted if additional disability is a result of VA medical 
examination or treatment.

With regard to the aneurysms of the abdominal aorta, 
bilateral iliac arteries, and left popliteal artery, evidence 
of the aneurysms was discovered in the May 1996 VA 
examination, and in follow-up diagnostic imaging.  There is 
no medical evidence, finding, or opinion that the 1996 VA 
examination and diagnostics in any way caused or resulted in 
the development of the aneurysms that were found at that 
time.  The statements in support of the veteran's claim do 
not indicate that there is any medical evidence of such a 
connection.

The contention that is addressed by medical evidence and 
opinion is that the June 1996 VA surgery to address the 
aneurysms, and follow-up medications, including 
anticoagulants, caused or contributed to one or more of the 
episodes of brain bleeding that were found in July 1996 and 
the following months.  This question is addressed by medical 
opinions that reach conflicting conclusions.  Dr. Bash opines 
that anticoagulation provided in the course of the VA 
treatment, in combination with amyloid angiopathy, resulted 
in the July 1996 and August 1996 brain hemorrhages.  In his 
written opinion, Dr. Bash provided copious references to 
documentation of the course veteran's disorders and 
recuperation.  He gave a very detailed explanation of the 
reasons and bases for his opinions.  Dr. Cortez opines that 
the veteran's brain hemorrhages were caused by amyloid 
angiopathy, without any link to the June 1996 surgery or 
medication prescribed following the surgery.  For purposes of 
this decision, it does not matter whether the use of aspirin 
was the advisable action in the veteran's case, only whether 
that medication or other aspects of VA treatment can be said 
to have resulted in the brain hemorrhages.

The Board finds that each doctor has given well-reasoned and 
well-supported arguments for his conclusions.  The evidence 
in this case does not present a basis to find the opinion of 
either doctor clearly more convincing than the opinion of the 
other.  The Board concludes that the evidence as to whether 
the brain hemorrhages were the result of VA treatment is 
approximately balanced.  Giving the benefit of the doubt to 
the claimant, as required by 38 U.S.C.A. § 5107, the Board 
grants the veteran's claim for entitlement to disability 
compensation under 38 U.S.C.A. § 1151 for left frontal 
intraparenchymal hematoma, multiple intracranial hemorrhages, 
and status post left frontoparietal craniotomy.


ORDER

The veteran's claim of entitlement to disability compensation 
under 38 U.S.C.A. § 1151, for abdominal aortic aneurysm, 
bilateral iliac artery aneurysms, and left popliteal artery 
aneurysm, with aortoiliac bypass, is denied.

The veteran's claim of entitlement to disability compensation 
under the provisions of 38 U.S.C.A. § 1151, for left frontal 
intraparenchymal hematoma, multiple intracranial hemorrhages, 
and status post left frontoparietal craniotomy, is granted.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

